MEMORANDUM OPINION
                                        No. 04-10-00843-CV

                                  SPARTAN FINANCIAL, L.P.,
                                         Appellant

                                                 v.

DEBORAH MYERS REAL ESTATE, INC. and Charles Ray, Individually and doing business
                      as Silver Dollar Properties,
                               Appellees

                     From the 285th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2007-CI-14958
                             Honorable Michael Peden, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: December 29, 2010.

DISMISSED

           The appellant has filed an unopposed motion to dismiss this appeal. We grant the motion

and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).


                                                      PER CURIAM